Exhibit 10.2
ADDITIONAL TERM-1 JOINDER AGREEMENT
Deutsche Bank Trust Company Americas
Attn: Erin Morrissey, Leveraged Loan Portfolio
60 Wall Street
New York, New York 10005
Deutsche Bank Trust Company Americas
Attn: Nino Recko,
5022 Gate Parkway, Suite 200
Jacksonville, Florida 32256
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of March 17, 2010, among
SOLUTIA INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), the Issuer and Swing Line Lender party thereto and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (the
“Administrative Agent”) and as collateral agent (as amended, restated, modified
and supplemented from time to time, the “Credit Agreement”). Capitalized terms
used in this Joinder Agreement have the meanings set forth in the Credit
Agreement unless specifically defined herein.
WITNESSETH:
     WHEREAS, the Borrowers and the other Loan Parties have entered into the
Credit Agreement and the other Loan Documents, as applicable, in order to induce
the Lenders to make financial accommodations for the Borrowers as provided in
the Credit Agreement;
     WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms
set forth in Amendment No. 1 dated March 3, 2011 among the Loan Parties, the
Lenders and the Administrative Agent (“Amendment No. 1”) to permit additional
Credit Extensions to be included in the Credit Agreement;
     WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in
Exhibit A to Amendment No. 1) has agreed, on the terms and conditions set forth
in Amendment No. 1, to have the entire principal amount of its outstanding Term
Loan, if any, converted into a like principal amount of a Term-1 Loan (as
defined in Exhibit A to Amendment No. 1) effective as of the Amendment No. 1
Effective Date (as defined in Amendment No. 1) and (ii) if not all Term Lenders
are Amendment No. 1 Consenting Lenders, the Additional Term-1 Lender (as defined
below) has agreed to make an additional Term-1 Loan in a principal amount equal
to the principal amount of Term Loans held on the Amendment No. 1 Effective Date
by Lenders that are not Amendment No.1 Consenting Lenders, the proceeds of which
shall be applied to repay in full the Term Loans of such non-consenting Lenders;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the undersigned (the “Additional Term-1 Lender”) is executing this
joinder agreement (“Joinder Agreement”) in respect of its commitment to provide
the Additional Term-1 Commitment under Amendment No. 1;
     NOW, THEREFORE, the Additional Term-1 Lender hereby agrees as follows:
     a. Additional Term-1 Commitment. The Additional Term-1 Lender hereby
provides its commitment to provide a commitment in the amount of $
$253,673,476.29 (the “Additional Term-1 Commitment”).
     b. Representations and Warranties. The Additional Term-1 Lender hereby
represents and warrants to and agrees with the Borrowers and the Administrative
Agent that it has all the requisite corporate and limited liability company
power and authority to execute, deliver and perform its obligations under this
Joinder Agreement, that this Joinder Agreement has been duly authorized,
executed and delivered and that the consummation of the transaction contemplated
hereby has been duly and validly authorized.
     c. Severability. Any provision of this Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     d. Counterparts. This Joinder Agreement may be executed in counterparts,
each of which shall constitute an original. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Joinder Agreement.
     e. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
     f. Governing Law. THE VALIDITY OF THIS JOINDER AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]
-2-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.

            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Additional Term-1 Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          AGREED TO AND ACCEPTED:    
 
        SOLUTIA INC.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS,     as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 